          Case 1:19-cv-07733-JPO Document 16 Filed 09/09/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------- X
In re:                                                  :
                                                        :   Chapter 11
TOYS “R” US, Inc., et al.                               :
                                                        :   Case No. 17-34665-KLP (Bankr. E.D. Va.)
                                                        :
                                                        :
                  Debtors.
                                                        :
------------------------------------------------------- :
                                                        :
TOYS “R” US, INC. and GEOFFREY, LLC :
(f/k/a Geoffrey, Inc.),                                 :   Adversary Proceeding No. 18-03121-KLP
                                                        :   (Bankr. E.D. Va.)
                  Plaintiffs-Respondents,               :
                                                        :
         v.                                                 Case No. 19-cv-07733 (JPO)
                                                        :
AMIC TRADING (PTY) LTD,                                 :
                                                        :
                  Defendant-Counterclaimant.            :
------------------------------------------------------- X

                      STIPULATION AND [PROPOSED] ORDER GOVERNING
                         CONFIDENTIALITY OF DISCOVERY MATERIAL

        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and Rule 502 of the Federal

Rules of Evidence, IT IS HEREBY STIPULATED AND AGREED, by and among Plaintiffs-

Respondents Toys “R” Us, Inc. and Geoffrey, LLC, and Defendant-Counterclaimant AMIC

Trading (Pty) LTD (each of whom individually is referred to herein as a “Party,” and collectively, the

“Parties”), by and through their undersigned counsel, that:

                 1.      Any Party may designate any documents, electronically stored information

or other information produced by such Party in connection with discovery in this litigation

(collectively, “Discovery Material”), as “Confidential” (referred to as “Confidential Material”

herein) if, in good faith, the Party producing the Discovery Material (the “Producing Party”)

believes (a) the material contains information that would harm a party or third party’s protected
         Case 1:19-cv-07733-JPO Document 16 Filed 09/09/20 Page 2 of 11




privacy, proprietary, or financial interests; (b) the material contains personal information,

including but not limited to financial account numbers, about Defendant’s customers or others who

are not parties to this action; (c) the material requires the protections provided in this Stipulation

and Order to prevent unreasonable annoyance, expense, embarrassment, disadvantage or prejudice

to any person or entity; or (d) the material contains (i) a Party’s proprietary and confidential

business or financial information or trade secret information, (ii) information about a Party’s

information technology systems or databases, including information that a Party reasonably

believes could provide information helpful to bad actors who would want to attempt to

compromise the security of those systems or databases, or (iii) information which a Party

reasonably believes could harm its reputation, interests, or business or that of its clients or

employees, if disclosed.

               2.      The designation of Discovery Material as “Confidential” for the purposes

of this Stipulation and Order may only be made by the Producing Party and shall be made in the

following manner: (a) in the case of deposition or other pretrial testimony, the Producing Party

shall either (i) make a statement on the record at the time of the disclosure; or (ii) send within a

reasonable period of time a written notice to counsel for all parties to this litigation indicating the

portions of the testimony to which the Confidential designation applies; and in both of the

foregoing instances, the Producing Party shall direct the court reporter to affix the legend

“Confidential” to the first page and all designated portions of the transcript, including all copies

thereof; (b) in the case of interrogatory responses, the Producing Party shall (i) state in the main

body of responses that the interrogatory at issue requests Confidential information, (ii) set forth

the response to the interrogatory at issue in an addendum attached to the main body of responses

and (iii) affix the legend “Confidential” to each page of that addendum; (c) in the case of Discovery



                                                  2
         Case 1:19-cv-07733-JPO Document 16 Filed 09/09/20 Page 3 of 11




Materials produced on CD, DVD or other electronic storage medium, the Producing Party shall

affix the legend “Confidential” to such electronic storage medium and each page or unit of

material; and (d) in the case of Discovery Materials produced in hard copy, the Producing Party

shall affix the legend “Confidential” to each page so designated.

               3.      Confidential Material, information derived therefrom or any other

documents or materials reflecting or disclosing any Confidential Material may only be used in this

litigation and shall not be used for any other purpose.

               4.      Confidential Material may be disclosed, only in accordance with the

provisions of this Stipulation and Order, and only to:

                    a. the Court and Court personnel, as appropriate;

                    b. witnesses, deponents or persons whom a Party’s counsel believes in good

                       faith may be deponents or trial fact witnesses, and their counsel;

                    c. each Party and its employees, officers, directors, representatives, members,

                       and affiliates; provided that such persons are assisting the Party with, or

                       otherwise involved in, this litigation;

                    d. each person identified in the Confidential Material as an author or intended

                       recipient (including by copy) thereof in whole or in part, or person to whom

                       counsel reasonably and in good faith believe that the original or a copy of

                       such Confidential Material was sent or otherwise made available prior to

                       this litigation;

                    e. Court reporters or videographers, professional jury or trial consultants,

                       mock jurors, and professional vendors, employed in connection with this

                       litigation;



                                                  3
         Case 1:19-cv-07733-JPO Document 16 Filed 09/09/20 Page 4 of 11




                    f. counsel for the Parties, including in-house and outside counsel, legal

                       assistants and other staff;

                    g. any mediator(s) or settlement officer, and their supporting personnel,

                       mutually agreed upon by any of the parties engaged in settlement

                       discussions

                    h. experts, including necessary staff, retained by a Party or its counsel in

                       connection with this litigation; and

                    i. any other person only upon order of the Court or with the written agreement

                       of the Producing Party.

               5.      Every person given access to Confidential Material, information derived

therefrom or any other documents or materials reflecting or disclosing any Confidential Material

shall be advised that it is being disclosed pursuant and subject to the terms of this Stipulation and

Order and may not be disclosed by any person other than pursuant to the terms hereof. All persons

listed in Paragraph 4 subsections (b), (e), (g)-(i) to whom a Party provides access to Confidential

Material, information derived therefrom or any other documents or materials reflecting or

disclosing any Confidential Material, shall execute a copy of the certification attached hereto

before such access is provided and be advised that he or she will be subject to the Stipulation and

Order.

               6.      In the event that any Confidential Material is used in any court proceeding

in this litigation or any appeal therefrom, said Confidential Material shall not lose its status as

Confidential through such use. Unless otherwise ordered, a party seeking to file an opposing

party’s Confidential Material shall so advise the opposing party as soon as it is able in advance,

specifying the precise portion of the information the party seeks to use and the general purpose



                                                     4
         Case 1:19-cv-07733-JPO Document 16 Filed 09/09/20 Page 5 of 11




thereof. Within seven (7) days thereafter, the party whose Confidential Material is sought to be

used may make an application to seal in accordance with Rule 2.E of the Court’s Individual

Practices in Civil Cases, indicating the portion or portions of the information it seeks to have

sealed. The parties shall consent to a reasonable adjournment needed to enable an application to

seal to be made and decided upon. Nothing herein is intended to alter or modify the applicability

of Rule 5.2, Fed. R. Civ. P., to this case. The redactions expressly authorized by Rule 5.2 may be

made without further application to the Court.

                7.     Any Party may challenge, at any time, the designation of material as

“Confidential” by motion to the Court pursuant to the procedures outlined in this paragraph. Prior

to making any such motion, the Party seeking to challenge such a designation shall contact the

Producing Party in a good faith effort to resolve the dispute. In the absence of the Parties coming

to an agreement, the Producing Party shall file its motion within 14 days of receiving written notice

of a challenge to a Confidential designation. The Producing Party has the burden to show good

cause for the Confidential designation. Should any such motion be filed, the motion shall be filed

with the Court under seal. Until otherwise ordered by the Court, such material shall remain

Confidential.

                8.     Any person receiving Confidential Material shall exercise reasonable care

to prevent any disclosure of such Confidential Material other than pursuant to the provisions of

this Stipulation and Order. The Producing Party’s rights and remedies with respect to any

disclosure of Confidential Material in contravention of the provisions of this Stipulation and Order

are hereby reserved.

                9.     Confidential Material which is disclosed in contravention of the provisions

of this Stipulation and Order (through inadvertence or otherwise) shall continue to be protected by



                                                 5
         Case 1:19-cv-07733-JPO Document 16 Filed 09/09/20 Page 6 of 11




the provisions hereof. Upon learning of the disclosure of Confidential Material in contravention

of the provisions of this Stipulation and Order, the person that made the disclosure promptly shall:

(i) give written notice of the disclosure to the Producing Party, which notice shall include a specific

description of the improperly disclosed Confidential Material; (ii) give written notice to the

recipient of the improperly disclosed Confidential Material (the “Improper Recipient”); (iii)

provide the Improper Recipient with a copy of this Stipulation and Order and request that the

Improper Recipient sign a copy of the certification attached hereto; (iv) give written notice of the

Improper Recipient’s response to the Producing Party; (v) make reasonable good faith efforts to

retrieve the improperly disclosed Confidential Material and all copies thereof (including

summaries, excerpts, notes and any other information derived therefrom); and (vi) give written

notice to the Producing Party of the result of such efforts. The Producing Party’s rights and

remedies with respect to any such improper disclosure are hereby reserved.

               10.     If any person (the “Recipient”) having received Confidential Material: (a)

is subpoenaed in another action, (b) is served with a discovery demand in another action, (c) is

served with any other legal process by a non-party to this litigation, or (d) otherwise receives a

request from a non-party to this litigation, seeking Confidential Material, the Recipient shall,

unless prohibited by law, give actual written notice, by hand, electronic mail or facsimile

transmission, within three (3) business days of receipt of such subpoena, demand, legal process or

request, to the Producing Party’s counsel, who may seek a protective order precluding disclosure.

Should the person seeking access to the Confidential Material take any action against the Recipient

to enforce such subpoena, demand, other legal process or request, the Recipient shall respond by

setting forth the existence of this Stipulation and Order. Nothing herein shall be construed as

requiring the Recipient or anyone else covered by this Stipulation and Order to challenge or appeal



                                                  6
         Case 1:19-cv-07733-JPO Document 16 Filed 09/09/20 Page 7 of 11




any order requiring production of Confidential Material, to become subject to any penalties for

noncompliance with any legal process or order, or to seek any relief from this Court.

               11.     This Stipulation and Order has no effect upon, and shall not apply to, the

Producing Party’s use of its own Confidential Material for any purpose. Nothing herein shall

impose any restrictions on the use or disclosure, by a Party, of any document, material or

information designated as “Confidential” that was obtained lawfully by such Party independently

of the discovery proceedings in this litigation. The burden shall be on the Party asserting that the

document, material or information was obtained independently to establish that fact.

               12.     Inadvertent or unintentional disclosure of information subject to the

attorney-client privilege or work-product doctrine or any other applicable privilege or immunity

(“Privileged Material”) shall not be deemed a waiver in whole or in part of the privilege or work-

product or other applicable immunity, either as to the specific information disclosed or as to the

same or related subject matter. If a Party has produced Discovery Material that it subsequently

claims is Privileged Material, the receiving party (the “Party Receiving Privileged Material”), upon

written or oral request, shall promptly return it, including all copies, and promptly destroy any

notes concerning it. The Party Receiving Privileged Material may not refuse to return the material.

Upon receipt of the returned materials, the Producing Party promptly shall provide a written good

faith explanation of the basis for the privilege claim or claim of immunity. If the Party Receiving

Privileged Material wants to challenge the claim of inadvertent or unintentional production or the

claim of privilege or immunity from disclosure, it must first return the material, then confer and

provide written notice to the Producing Party identifying with particularity the reasons for the

challenge. If the parties cannot resolve the dispute within a reasonable time, the Party Receiving




                                                 7
         Case 1:19-cv-07733-JPO Document 16 Filed 09/09/20 Page 8 of 11




Privileged Material may move the Court for an appropriate order. The disputed material shall be

treated as privileged until a ruling on such motion or other resolution of the dispute.

               13.     Extracts and summaries of Confidential Information shall also be treated as

confidential in accordance with the provisions of this Stipulation and Order.

               14.     This Stipulation is entered into without prejudice to the right of any Party

or non-party to seek relief from, or modification of, this Stipulation or any provisions thereof by

properly noticed motion to the Court or to challenge any designations of confidentiality as

inappropriate under applicable law.

               15.     This Stipulation and Order shall continue to be binding after the conclusion

of the litigation except (a) that there shall be no restriction on documents that are used as exhibits

in Court (unless such exhibits were filed under seal); and (b) that a Recipient may seek the

permission of the Producing Party or further order of this Court with respect to dissolution or

modification of this Stipulation. The provisions of this Stipulation and Order shall, absent prior

written consent of the parties, continue to be binding after the conclusion of this action.

               16.     Within 30 days after receiving notice of the entry of an order, judgment or

decree finally disposing of this litigation, including all appeals, all persons having received

Confidential Material shall, upon request of the Producing Party, make a good faith, commercially

reasonable effort to either: (a) return such Confidential Material and copies thereof (including

summaries and excerpts) to counsel for the Producing Party; or (b) destroy such Confidential

Material and certify that fact to the Producing Party. Outside counsel for the parties to this

litigation shall be entitled to retain court papers, deposition and trial transcripts and attorney work

product (including work product containing or incorporating Confidential Material), provided that

such outside counsel, and employees of such outside counsel, shall not disclose such court papers,



                                                  8
         Case 1:19-cv-07733-JPO Document 16 Filed 09/09/20 Page 9 of 11




deposition and trial transcripts, or attorney work product to any person except pursuant to court

order or agreement with the Producing Party. All materials returned to the parties or their counsel

by the Court likewise shall be disposed of in accordance with this paragraph.

               17.     This Stipulation and Order may be altered or modified only by written

agreement among the Parties or by order of the Court upon motion by any Party. A party seeking

to modify, extend or terminate shall notify opposing counsel and counsel shall meet and confer

concerning the proposed modification, extension or termination within ten (10) business days of

any request for same. The parties may modify, extend or terminate this Confidentiality Agreement

without leave of Court. However, if a party’s request is not agreed to during the conference, or

within any such extended period as agreed to by the parties, the party seeking such modification,

extension or termination shall within ten (10) business days of the expiration of the meet and confer

period, as extended if applicable, file a motion with the Court to resolve the dispute.

               18.     Any party seeking different or additional protection other than as provided

herein shall without delay produce all responsive documents subject to this Confidentiality

Agreement and thereafter promptly file a motion seeking such additional protection, if the parties

cannot reach an agreement as to the different or additional protection sought, under the same

procedure provided for under Paragraph 17, above. Until such motion is resolved by the Court,

the documents produced pursuant to this paragraph shall be made available only to the

Recipient(s) or attorneys, unless the Court permits otherwise.

               19.     This Stipulation and Order may be executed in counterparts which together

shall constitute one document. Any Defendant added by name to this case after the “so ordering”

of this Stipulation and Order shall be bound by it without having to execute it.




                                                 9
        Case 1:19-cv-07733-JPO Document 16 Filed 09/09/20 Page 10 of 11




Dated: September 8, 2020

Respectfully submitted,

 MORGAN, LEWIS & BOCKIUS LLP                     LAW OFFICE OF DAVID SIFRE LLC

 By: /s/ Gregory T. Parks                        By: /s/ David Sifre

 Gregory T. Parks (admitted pro hac vice)        David Sifre
 MORGAN, LEWIS & BOCKIUS LLP                     LAW OFFICE OF DAVID SIFRE LLC
 1701 Market Street                              73 Market Street, Suite 376
 Philadelphia, PA 19103-2921                     Yonkers, NY 10710
 (215) 963-5000                                  (914) 898-3283
 gregory.parks@morganlewis.com                   David@SifreLaw.com

 Jawad B. Muaddi                                 Attorneys for Defendant-Counterclaimant
 MORGAN, LEWIS & BOCKIUS LLP                     AMIC Trading (Pty) LTD
 101 Park Avenue
 New York, NY 10178-0060
 (212) 309-6000
 jawad.muaddi@morganlewis.com

 Attorneys for Plaintiffs- Respondents
 Toys “R” US, Inc. and Geoffrey, LLC




         September 9, 2020
  Date: __________________

  SO ORDERED



  ____________________
  U.S.D.J.




                                            10
        Case 1:19-cv-07733-JPO Document 16 Filed 09/09/20 Page 11 of 11




                                       CERTIFICATION

       I, ____________________, a _________________ of _______________________

hereby certify that I have read the attached Stipulation and Order Governing Confidentiality of

Discovery Material in Toys "R" Us, Inc., et al. v. AMIC Trading (PTY) LTD, Case No. 1:19-cv-

07733-JPO (S.D.N.Y.), dated ________, 2020. I hereby agree to be bound by the terms of the

Stipulation and Order.

       For purposes of enforcing the Stipulation and Order, I hereby agree to be subject to the

jurisdiction of the United States District Court for the Southern District of New York. I

understand that violation of the Stipulation and Order is punishable by contempt of Court.



Signature: ______________________                    Dated: _____________________




                                                11
